Citation Nr: 1144123	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-28 372	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of a compound fracture of the right femur, to include degenerative joint disease of the right hip and right knee, currently rated as 40 percent disabling, and rated as 30 percent disabling prior to June 27, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1953 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky, that denied a rating in excess of 30 percent for service connected right femur fracture residuals.  

The Veteran was afforded a hearing held at the RO in September 2010 before the undersigned.  The hearing transcript is associated with the record.  

In November 2010 and June 2011, the Board remanded the claim for additional development.  

In August 2011, the Appeals Management Center (AMC) increased the rating for right femur compound fracture residuals to 40 percent disabling effective June 27, 2011 under Diagnostic Code 5255.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5255 (2011).  A 40 percent rating is not listed as a schedular rating under the DC 5255.  However, the propriety of a 40 percent rating under DC 5255 is not at issue in the current appeal.  Since higher schedular ratings are available and the Veteran is presumed to be seeking the maximum possible benefits, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran injured his right ankle in June 2009 due to a fall reportedly associated with weakness in the right lower extremity.  Since a claim for service connection claim for a right ankle disability has not been submitted, this issue is not for current consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service connected residuals of a compound fracture of the right femur are productive of arthritic changes in the knee and hip with limitation of knee flexion to 15 degrees, an episode of inability to cross his legs, noncompensable limitation of motion of other ranges of right knee and hip motion, and osteomyelitis without instability or definite involucrum or sequestrum.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior to June 27, 2011, and 40 percent thereafter, for the residuals of a fracture of the right femur have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.25, 4.71a DC 5255 (2011).

2.  The criteria for a 20 percent rating for osteomyelitis of the right femur have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.1-4.7, 4.14, 4.25, 4.71a, DC 5000.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.  

In a letter issued in November 2008, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.  The Board finds that VA fulfilled its duty to notify.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided a proper orthopedic examination in June 2011 for his claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected disability has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In November 2010, the Board remanded the claim to obtain VA treatment records beginning in June 2009 and provide a VA examination report that includes range of motion measurements that accounted for limited motion due to pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In June 2011, the Board again remanded the claim to obtain range of motion measurements that identify the point where pain begins.  The current evidence includes VA treatment records through February 2011.  The June 2011 VA examination report specifies the point at which pain begins for the right hip and right knee during range of motion measurements.  See id.  The Board finds that the record reflects substantial compliance with the prior Board remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  
    
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service connected right femur compound fracture residuals are rated as 30 percent disabling prior to June 27, 2011 and 40 percent disabling thereafter under Diagnostic Code (DC) 5255.  38 C.F.R. § 4.71a, DC 5255 (2011).  

DC 5255 provides a 30 percent rating where there is malunion with marked knee or hip disability.  A 60 percent disability rating applies when there is fracture of the surgical neck of the femur with false joint, or fracture of shaft or anatomical neck of the femur with nonunion, without loose motion, weightbearing preserved with aid of brace.  An 80 percent disability rating, the highest rating assignable under this code, contemplates fracture of shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).  Id.

In this instance, the Veteran's right femur fracture residuals encompass his right hip and right knee.  DC 5255 contemplates hip and knee disabilities.  Id.  Thus, any separate awards for right hip, right knee disabilities, or osteomyelitis would constitute overlapping symptomatology in violation of 38 C.F.R. § 4.14 if the rating under DC 5255 is maintained.  Esteban.

However, the Board will consider whether separate ratings for the right hip, right knee, and osteomyelitis assigned in place of DC 5255 would result in an overall increased rating.  Rating the right knee, right hip, and osteomyelitis separately does not violate 38 C.F.R. § 4.14 if the separate ratings are used in place of a rating under DC 5255.  Id.; 38 C.F.R. § 4.71a, DCs 5250-5254 and 5256-5263; see id.  

The DCs that pertain to hip disabilities include DC 5250-5254.  

DC 5250 applies to ankylosis of the hip.  Since the evidence does not show ankylosis of the right hip, DC 5250 is not for application.  

DC 5251 provides a 10 percent rating for limitation of motion of extension of the thigh to 5 degrees.  

DC 5252 provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees and higher disability ratings for additional impairment.  

DC 5253 provides compensable ratings for limitation of abduction and rotation.  It contemplates restrictions of a loss of abduction beyond 10 degrees or resulting in an inability to cross legs and loss rotation resulting in an inability to toe out.  

DC 5254 provides a single 80 percent for flail joint of the hip.  However, the lay and medical evidence of record does not suggest the Veteran has a flail joint in his right hip.  Thus, DC 5254 is not for application.  

The DCs that pertain to knee disability are DCs 5256-5263.  

DC 5256 applies to ankylosis of the knee.  The medical and lay evidence does not indicate that the Veteran has ankylosis in his right knee.  Hence, DC 5256 is not for further consideration.  
 
DC 5257 pertains to recurrent subluxation and lateral instability.  It provides a 10 percent rating for slight instability with higher ratings available.

DCs 5258 and 5259 cover cartilage disorders.  The medical and lay evidence does not indicate that the Veteran has a cartilage deformity in his right knee that results in dislocation or has necessitated removal.  The Board finds that DCs 5258 and 5259 are not further consideration.  
    
DC 5260, limitation of flexion of a leg warrants a noncompensable disability rating when limited to 60 degrees.  A 10 percent disability is appropriate if it is limited to 45 degrees and a 20 percent rating is assigned if it is limited to 30 degrees.  Flexion of a leg that is limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees.  It warrants a 10 percent rating when limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a 50 percent disability rating when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

DCs 5262 and 5263 rate impairment of the tibia and fibula and genu recurvatum, respectively.  The medical and lay evidence does not indicate that these disorders are present, and the Board finds they are not for further consideration.  

Additionally, the Board notes that DC 5275 rates shortening of the lower extremity.  38 C.F.R. § 4.71a, DC 5275.  DC 5275 provides a compensable rating for a lower extremity shortening beginning at one and one fourth inches.  Id.  The note under DC 5275 states that this rating is not to be combined with other rating for fracture or faulty union of the same extremity.  In this instance, the medical record does not contain findings suggesting that such leg shortening is present.  Notably, the June 2011 VA examination report reflects that both legs measured 35 inches.  The Board finds that DC 5275 is not for further consideration.  See id.

Also for consideration is DC 5000 for osteomyelitis.  38 C.F.R. § 4.71a, DC 5000.  
The evidence indicates that the Veteran has osteomyelitis in his right femur.  DC 5000, provides a 10 percent rating for osteomyelitis that is inactive, following repeated episodes, without evidence of active infection in past 5 years.  A 20 percent rating is warranted for discharging sinus or other evidence of active infection within the past 5 years.  A 30 percent rating applies to definite involucrum or sequestrum, with or without discharging sinus.  When there are frequent episodes, with constitutional symptoms, a 60 percent rating is assignable.  The maximum rating of 100 percent contemplates osteomyelitis, acute, subacute, or chronic, if of the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms.  Id.

In addition, notes following DC 5000, provide that: A rating for osteomyelitis will not be applied following cure by removal or radical resection of the affected bone.   Note (2) further states that: The 20 percent rating on the basis of activity within the past five years is not assignable following the initial infection of active osteomyelitis with no subsequent reactivation.  The prerequisite for this historical rating is an established recurrent osteomyelitis.  To qualify for the 10 percent rating, two or more episodes following the initial infection are required.  This 20 percent rating or the 10 percent rating, when applicable, will be assigned once only to cover disability at all sites of previously active infection with a future ending date in the case of the 20 percent rating. 


Evidence

The Veteran underwent a VA examination in December 2008.  The examiner reviewed the claims file and interviewed the Veteran.  He reported that his right hip disability had recently increased in severity.  For his right hip, he reported having pain, stiffness, and weakness with moderate flare-ups every one to two months.  For his right knee, he reported having pain, stiffness, weakness, and weekly locking episodes.  He described having weekly flare ups of severe pain.  

Clinical examination showed an antalgic gait necessitating use of a cane.  The examiner noted general joint findings of weakness and guarding of movement for the right hip and edema, tenderness, abnormal motion, and guarding for the right knee.  Right knee clinical examination also showed crepitation and grinding, but was negative for instability.  Right hip examination showed right hip flexion to 60 degrees, extension to 10 degrees, and abduction to 30 degrees.  

The Veteran could not cross his right leg over his left leg.  He could move his right toe out more than 15 degrees.  The examiner found painful motion, but did not find additional limitation due to pain following repetitive motion.  Right knee examination showed flexion from 15 to 70 degrees with extension limited to 15 degrees.  There was objective evidence of pain, but no additional limitation following repetitive motion.  The examiner diagnosed degenerative joint disease of the right hip and right knee.  

VA treatment records, dated in June 2009, show that the Veteran fractured his right ankle.  He reported that he recently had fallen due to right leg weakness.  X-rays of the right knee confirmed a moderate sized joint effusion with no acute trauma and marked degenerative changes.  The examiner diagnosed right knee and ankle trauma.  

VA primary care clinic notes, dated in February, July, and December 2010, reflect that the Veteran had increasing pain in his right hip and knee.  Clinical examinations were unremarkable.  

The Veteran had a VA physical therapy consultation in August 2010.  He reported increasing bilateral knee pain and several falls due to his knees "giving out."   Clinical examination showed right knee flexion was from 15 to 95 degrees.  Anterior drawer test and varus/ valgus testing were negative.  The physical therapist recommended several exercises and provided a knee brace. 

At the September 2010 hearing, the Veteran reported treating his right leg problems with medication and physical therapy.  He also stated that right leg weakness had caused him to fall on several occasions.  

The Veteran was reexamined by VA in January 2011.  He reported having progressively worse right knee pain and intermittent right hip pain.  Clinical examination showed an abnormal bone femoral shaft.  The examiner found crepitation in the right knee, but did not find instability.  Right hip range of motion was right flexion to 90 degrees, extension to 15 degrees, and abduction to 40 degrees.  The Veteran could cross his right leg over his left leg.  Right knee flexion was from 10 to 90 degrees and extension was limited to 10 degrees.  The examiner noted that there was objective evidence of pain following repetitive motion for both the right hip and right knee, but did not specify the limitation.  X-rays of the right hip showed possible chronic osteomyelitis within the right femur and contour of the humeral head suggesting possible impingement.  X-rays of the right knee showed progressive degenerative changes.  The examiner diagnosed mild degenerative joint disease of the right hip and traumatic osteoarthritis of the right knee.  

The most recent VA examination took place in June 2011.  The examiner reviewed the claims file and interviewed the Veteran.  He reported instability, pain, stiffness, and weakness in his right knee.  His right hip symptoms included instability, pain, stiffness, and weakness.  Upon clinical examination of the right knee, the examiner did not find crepitation or instability.  Range of motion for the right hip was flexion to 90 degrees, extension to 15 degrees, and abduction to 30 degrees.  

The Veteran could cross his right leg over his left leg and move his toes out more than 15 degrees.  The examiner noted right hip pain at 90 degrees flexion and 15 degrees extension.  No pain was found with abduction.  Range of motion for the right knee was 10 to 90 degrees flexion and 10 degrees extension.  The examiner noted right knee pain at 90 degrees of right knee flexion.  He found both legs to be of equal length.  He diagnosed degenerative joint disease of the right hip and right knee.     

Analysis
  
The Veteran's right femur compound fracture residuals to include right hip and right knee disabilities are rated as 30 percent disabling prior to June 27, 2011 and 40 percent disabling thereafter under DC 5255.  38 C.F.R. § 4.71a, DC 5255.  

The next highest rating under DC 5255 is 60 percent for fracture of the surgical neck of the femur with false joint, or fracture of shaft or anatomical neck of the femur with nonunion, without loose motion, weightbearing preserved with aid of brace.  An 80 percent disability rating, the highest rating assignable under this code, contemplates fracture of shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).  Id.

There is no evidence in this case of fracture of the surgical neck of the right femur with false joint or fracture of the shaft or anatomical neck with nonunion.  X-rays taken in December 2010 were negative for such findings, and there is no additional evidence suggesting such manifestations.  Thus, the Veteran does not meet the criteria for a 60 percent rating under DC 5255.  Id.

As noted above, separate ratings for his right hip, right knee, and osteomyelitis could result in an overall increased rating.  However, DC 5255 provides for a single rating based on knee or hip disability, and separate ratings would not be warranted for each joint under that diagnostic code.  

DC 5255 also contemplates limitation of function of the knee and hip; hence separate ratings under DC 5255 and for limitation of motion of the hip and knees under other diagnostic codes would not be warranted because they symptomatology is overlapping.  Esteban.; 38 C.F.R. § 4.14.  DC 5255 considers functional impairment of the knee or hip, which necessarily contemplates limitation of motion.  See Mitchell v. Shinseki, 2011 WL 3672294 (Vet.App.) (Aug. 23, 2011) (equating functional impairment with limitation of motion).  

The Board has considered whether higher ratings would be available if separate ratings were provided for limitation of knee and hip function under other DCs pertaining to those joints, rather than under DC 5255.  

DC 5251 provides a 10 percent rating for limitation of extension of the thigh to 5 degrees.  At the December 2008 VA examination the Veteran demonstrated range of motion of the right hip extension to 10 degrees, and a right hip extension to 15 degrees at the January and June 2011 VA examinations.  The Board notes the only VA examination report in compliance with the DeLuca criteria is the June 2011 VA examination report.  However, in June 2011, the examiner specifically remarked that the pain began at 15 degrees of right hip extension.  He did not observe additional functional limitation due to pain, fatigue, etc.  There is no additional evidence suggesting that his range of motion of the right hip extension exhibited more restriction during the pendency of the appeal.  In sum, the evidence does not show that the Veteran met the criteria for a compensable rating under DC 5251.

DC 5252 provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees and higher disability ratings for additional impairment.  At the December 2008 VA examination, the Veteran demonstrated a range of motion for his right hip flexion to 60 degrees.  During both the January and June 2011 VA examinations, the Veteran showed a range of motion for his right flexion to 90 degrees.  Again, the Board notes the only VA examination report in compliance with the DeLuca criteria is the June 2011 VA examination report.  However, the examiner did not observe additional functional limitation due to pain, fatigue, etc.  There is no additional evidence suggesting that his range of motion of the right thigh flexion exhibited more restriction during the pendency of the appeal.  In sum, the evidence does not show that the Veteran met the criteria for a compensable rating under DC 5252.

DC 5253 provides compensable ratings for limitation of abduction and rotation.  It contemplates restrictions of a loss of abduction beyond 10 degrees or resulting in an inability to cross legs and loss of rotation resulting in an inability to toe out.  All VA examination reports show that the Veteran could move his right toe out more than 15 degrees and had more than 10 degrees of right hip abduction.  The June 2011 VA examination report showed abduction movement to 30 degrees and an ability to move his right toe beyond 15 degrees.  It did not reflect findings of pain or any other functional impairment with these movements.  Deluca.  The Board finds a compensable rating for limitation of abduction of the right hip or loss of rotation is not warranted.  

Notably, the December 2008 VA examination report shows that the Veteran could not cross his right leg over his left leg, but the January 2011 and June 2011 VA examination reports reflect that he was able to cross his right leg over his left leg.  The December 2008 examiner did not elaborate on this finding, or indicate the duration and likelihood of improvement of this restricted motion.  Given this isolated finding and demonstrated subsequent improvement, the Board declines to assign a compensable rating based upon limited right hip abduction resulting in an inability to cross legs.  The Board finds a compensable rating for limitation of abduction of the right hip or loss of rotation is not warranted.  38 C.F.R. § 4.71a, DC 5253.  

Even if a separate 10 percent rating was provided under this code, there is not, as discussed below, sufficient additional disability in the hips or knees to result in a higher overall evaluation than is currently provided under DC 5255.  

DC 5257 provides ratings for instability of the knee.  38 C.F.R. § 4.71a, DC 5257.  DC 5257 contemplates limitation of function, which overlaps with the criteria contained in DC 5255; but could constitute a distinct and separate disability in conjunction with DCs applying separate ratings to the right hip, right knee, and osteomyelitis.  Esteban; see also VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).  The evidence of instability consists of the Veteran's reports.  The Veteran is competent to report this symptom.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); .See Layno v. Brown, 6 Vet. App. 465 (1994).  Hence, there is competent and credible lay evidence of right knee instability.  

Nonetheless, the Veteran's subjective reports of instability must be considered in light of clinical findings.  On three separate occasions, VA examiners found no right knee instability.  See VA examination reports, dated in December 2008, January 2011, and June 2011.  As the VA examiners possess specialized medical education and experience, their clinical findings are considered competent medical evidence.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Their findings are consistent with the record and plausible.  Thus, there is competent medical evidence reflecting that right knee instability is not present.  

Although the June 2009 treatment records document right ankle injury due to weakness in the right leg, they do not document instability or subluxation in the right knee.  The clinical records and diagnoses are all negative for specific findings or reference to right knee instability, and the Board considers the VA examiners on multiple occasions found not instability on clinical evaluation.  

The remaining issue is whether the Veteran's reports or the competent medical evidence regarding right knee instability is more probative.  It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

In this instance, the Board finds the VA examiners' conclusions to have greater probative value.  See id.  Their conclusions constitute competent medical evidence. 38 C.F.R. § 3.159(a).  They based their findings upon clinical evidence and their medical expertise.  In contrast, the Veteran's lay reports are a subjective description of observable symptomatology.  Again, the Board does not question the Veteran's sincerity in his reports, but finds the probative value of the VA examiners' reports to be more persuasive as to whether right knee instability is present due to their medical expertise.  Caluza.  Thus, the preponderance of the evidence is against a finding of right knee instability and does not present a basis to award a separate rating for right knee instability.  38 C.F.R. § 4.71a, DC 5257.

The next DC for consideration is DC 5260 for limitation of flexion of the leg.  Since the December 2008 and January 2011 VA examination reports do not comply with DeLuca and are not beneficial to the Veteran in this instance, the Board will only consider the June 2011 VA examination.  It shows that the Veteran had a range of motion of the right leg flexion to 90 degrees.  There is no additional evidence suggesting that his range of motion of the right leg flexion exhibited more restriction during the pendency of the appeal.  Thus, a compensable rating under DC 5260 is not for application.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 applies to limitation of extension of the leg.  DC 5261 provides a 20 percent rating for limitation of extension of a leg to 15 degrees.  At the December 2008 VA examination, the Veteran exhibited a limitation of extension of the right leg to 15 degrees.  The August 2010 VA physical therapy note also suggests that he had a limitation of extension to 15 degrees.  The June 2011 VA examination report shows that he had extension to 10 degrees, which would warrant a 10 percent rating.  However, the additional evidence of record indicates the Veteran has a significant right knee disability.  In this instance, the Board considers his right knee disability to more closely approximate the 20 percent DC 5261 criteria.  38 C.F.R. §§ 4.7, 4.71a, DC 5261.  The Veteran meets the 20 percent rating criteria under DC 5261 for limitation of extension of the leg.  See id.  There is not, sufficient additional disability to result in a combined evaluation that would exceed the 30 and 40 percent ratings provided under DC 5255.  For instance, if a 20 percent rating for limitation of extension was combined with a 10 percent rating for inability to cross his legs; the combined rating would be 30 percent.  38 C.F.R. § 4.25.

Diagnostic Code 5003 provides ratings for arthritis demonstrated on X-ray examination.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Arthritis is rated on the basis of limitation of motion under the diagnostic code pertaining to the affected joint.  Where the limitation of motion does not meet the criteria for a compensable rating under the appropriate diagnostic code, a 10 percent rating is provided for each major joint.  Id.  As just discussed, rating on the basis of limitation of motion does not result in a higher rating under the appropriate diagnostic codes.  Separate 10 percent ratings for the hip and knee would result in a rating lower than the 30 and 40 percent ratings under DC 5255.  38 C.F.R. § 4.25.

The evidence indicates that the Veteran has osteomyelitis in his right femur; thus, raising the issue of entitlement to a separate rating under DC 5000.  38 C.F.R. § 4.71a, DC 5000.  X-rays taken in December 2010 reflect that the Veteran had probable chronic osteomyelitis in his right femur.  Further imaging revealed mild uptake of the bone marrow of the upper femoral bone and the examiner commented that it was "most likely chronic infection."  Although the osteomyelitis findings were not made until December 2010, there is no medical evidence indicating that these findings were absent earlier during the pendency of the appeal.  Active infection during the past five years warrants a 20 percent rating.  The manifestations of osteomyelitis are not contemplated by DC 5255.  Accordingly, a separate 20 percent rating is warranted.

However, clinical findings of involucrum or sequestrum have not been shown at any time during the appeal to meet the 30 percent rating criteria under DC 5000.  Specifically, the diagnostic studies in December 2010 and subsequent reports are fairly detailed but do not report involucrum or sequestrum.  In this instance, the Board finds that the criteria for a 20 percent rating under DC 5000 are met.  See id.

There have been no periods during the appeal period when the Veteran's disability met or approximated the criteria for ratings higher than those provided in this rating decision.

Extraschedular

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability is manifested by limited motion, pain, and weakness and active osteomyelitis.  These symptoms are contemplated in the rating schedule and do not result in marked interference with employment, referral for extraschedular consideration is not warranted.  

Total disability rating based upon individual unemployability (TDIU)

The Court has held that a Total Rating for Compensation Based on Individual Unemployability (TDIU) is an element of all claims for an initial increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran has been retired for over ten years.  

Although the June 2011 VA examination report reflects that the Veteran retired in 1998 due to right leg pain, this note is contradicted in the December 2008 and January 2011 VA examination reports.  These reports indicate that the Veteran retired in 1996 due to age eligibility.  The Veteran has not otherwise reported that he is unemployed due to service connected disabilities.  In this instance, the Board finds that evidence of unemployability has not been raised.  Thus, the issue of entitlement to TDIU is not for present consideration.  See id.

In reaching its decisions in this case, the Board has considered the doctrine of reasonable doubt, but finds that the evidence is not so evenly balanced as to give rise to such doubt.  The weight of the evidence is against the grant of higher ratings than have been granted in this decision.


ORDER

An increased rating for residual of a compound fracture of the right femur, to include degenerative joint disease of the right hip and right knee, is denied. 

A separate rating of 20 percent for osteomyelitis of the right femur is granted.  



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


